DETAILED ACTION
Claims 1-18 are currently pending in the present application.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation "the sound and vibration transmitted from the first link" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Although the claim recites a sound and vibration, as well as a first link, there is no previous recitation of the sound and vibration being transmitted from the first link.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ollgaard et al., U.S. Publication No. 2016/0094922, published on 3/31/2016 (Ollgard), in view of Agac, U.S. Publication No. 2020/0389741, filed on 11/28/2017 (Agac).

As to Claim 17, Ollgaard discloses a sound anchor (Fig. 3) for transmitting a sound and vibration to human tissues in an ear canal of a user, the sound anchor comprising: a first link [54]; and an anchor [36, 56] configured to be fixed to an ear canal inner wall [60] of a user and connected to the first link [54], wherein the anchor [36, 56] includes a bar-shaped connection portion [56], an ear canal contact portion [36] connected to the connection portion [56] and in contact with a skin surface of the ear canal [60], and an output unit provided in the connection portion [56], generates the sound or vibration based on a signal from the first link [54], and outputs the sound or vibration to a bone portion (there is a vibration element in connection portion [56] that transmits sound vibrations via bone conduction; para. 0086). It is noted that Ollgaard does not disclose that and the first link is attachable to or detachable from the anchor. However, providing a detachable link to an in-ear unit was well known. Agac teaches an in-the-ear anchor [3] configured to be fixed to an ear canal, the unit [3] comprising a first link [4] (para. 0055, lines 1-4), wherein the first link [4] is attachable to or detachable from the anchor [3] (para. 0065). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the attachable/detachable link, in the sound anchor of Ollgaard, for the added benefit of modularity (Agac: para. 0013).


Allowable Subject Matter
Claims 1-16 and are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature of the anchor receiving the sound and vibration from the first link. The closest prior art, Ollgaard, teaches receiving a signal from the first link, which is then transformed to sound and vibration in the anchor, rather than the sound and vibration being mechanically transmitted by the link.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Examiner, Art Unit 2653